UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1372


In Re:   PETER ROUKIS,

                Petitioner.




              On Petition for Writ of Habeas Corpus.


Submitted:   November 17, 2016              Decided:   November 23, 2016


Before GREGORY, Chief Judge, and TRAXLER and HARRIS, Circuit
Judges.


Petition dismissed without prejudice by unpublished per curiam
opinion.


Peter Roukis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Peter Roukis filed a petition for an original writ of habeas

corpus seeking reassignment to a military correctional facility

and challenging his confinement, which he alleges violates Article

12 of the Uniform Code of Military Justice, 10 U.S.C. § 812 (2012).

This court ordinarily declines to entertain original habeas corpus

petitions under 28 U.S.C. § 2241 (2012), see Fed. R. App. P. 22(a),

and this case provides no reason to depart from the general rule.

Moreover, we conclude that the interest of justice would not be

served by transferring the case to the district court.      See 28

U.S.C. § 1631 (2012). Accordingly, we deny Roukis leave to proceed

in forma pauperis and dismiss the petition without prejudice to

Roukis’ right to file a petition in the appropriate district court

after exhaustion of his administrative remedies on his Article 12

claim.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                PETITION DISMISSED
                                                 WITHOUT PREJUDICE




                                 2